Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 35-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 

In the claims, “without altering cell viability” has been added to claim 35 and is throughout the claims as currently presented.

Thus, “administering cannabidiol to glioma tumour cells in an amount effective to inhibit glioma tumour cell migration without altering cell viability” does NOT find support from the original specification since there is no support in the application as originally filed for “without altering cell viability”. Nowhere in the specification can such support be found and thus the term, “without altering cell viability” is considered to be new matter.



Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.




Claims 35-53 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by US 2004/0039048 (Guzman Pastor et. al.-of record).


Guzman Pastor teaches that cannabidiol (CBD) is used to treat glioblastomas which are the same as glioma (brain) tumors, see abstract, paragraphs 2, 3, 9-20, 25-30, 33-40 and the claims. Note that in the claims, it is made clear that cannabinoids are used and in claim 3 it is specified that the cannabinoids can be CBD. It is inherent that the treatment of the glioblastomas will inherently inhibit glioma (brain) tumor cell migration and inhibit central nervous system tumor cell migration as well. It is also inherent that an amount effective to inhibit glioma (brain) tumor cell migration and inhibit central nervous system tumor cell migration is used in Guzman Pastor since Guzman Pastor uses the CBD to effectively treat glioblastomas. Note that the brain is part of the central nervous system. Thus if one is inhibiting a brain tumor cell migration since the glioma is being treated then inherently also a central nervous system tumor is being inhibited since the brain is part of the nervous system. Clearly the subjected was diagnosed with glioma 

Note that it does not matter where the cannabidiol comes from since it is the compound that is being claimed. 


Note that in paragraph 16 of Guzman Pastor that  “[n]either SR 141716 nor SR 144528 were separately capable of preventing the cell death induced by the THC. However, when the two antagonists were jointly added to the incubations an effective prevention was observed of the cell death induced by THC”.

The same holds true for cannabidiol which is specifically claimed in the claims, see claim 3.  

Thus, the glioma cells were treated with an antagonist of CB1 receptor (SR 141716) and/or an agonist of CB2 receptor (SR 144528) prior to administering the cannabidiol. 


It is not clear where in Guzman Pastor this is taught, but it is clear that Guzman Pastor is treating brain cancer with cannabidiol (CBD) at the effective amounts as claimed and clearly the goal of Guzman Pastor is to treat brain cancer which will involve killing brain cells. Applicant argues that using the effective amounts also taught by Guzman Pastor will inhibit glioma tumor cell migration but without altering cell viability. This limitation is misleading since a compound such as CBD can actually perform both functions, namely inhibit glioma tumour cell migration and not alter cell viability since “altering cell viability” is a very vague term. What exactly does it mean to alter a cell’s viability ? It is a vague and indefinite term on its face. 

Clearly the brain cancer is being treated as well as inhibiting glioma tumor cell migration since the same cells are being treated thus inherently the same results as claimed will occur since the same components of the invention (CBD) are being used in the same way as claimed and as described in Guzman Pastor. Note: “1 microgram/ml” in the claims of Guzman Pastor which clearly reads on 1 micromole.

Guzman Pastor is NOT silent about inhibiting glioma tumour cell migration since if the cancer is treated then the glioma tumour cell migration is inherently inhibited. 



Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 35-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0039048 (Guzman Pastor et. al.-of record) in view of US 6,730,330 (Whittle et. al.-of record).


Guzman Pastor teaches that cannabidiol (CBD) is used to treat glioblastomas which are the same as glioma (brain) tumors, see abstract, paragraphs 2, 3, 9-20, 25-30, 33-40 and the claims. Note that in the claims, it is made clear that cannabinoids are used and in claim 3 it is specified that the cannabinoids can be CBD. It is inherent that the treatment of the glioblastomas will inherently inhibit glioma (brain) tumor cell migration 


It would have been obvious to one having ordinary skill in the art to use cannabidiol produced from a cannabis chemovar at an amount greater than or equal to 90 % (w/w) of the total amount of cannabinoids in the plant since Whittle makes it clear that an extract from a chemovar from cannabis producing more than 90 % of its total cannabinoid as CBD may be prepared by supercritical fluid extraction of dried cannabis herb, see the whole reference, especially example 5, table 1, the other examples and the claims. 

In the event it is seen that the amount effective to inhibit glioma (brain) tumor cell migration or central nervous system tumor cell migration used in Guzman Pastor is not an effective amount (which is not being admitted) then it would have been obvious for 

In the event it is seen that the subject was not diagnosed with glioma tumors or central nervous system tumors (which is not being admitted) then it would have been obvious to use the CBD of Guzman Pastor on a subject diagnosed with glioma tumor or central nervous system tumor since clearly Guzman Pastor was trying to treat someone having a glioma tumor since they injected rats with glioblastoma cells which is widely used as an experimental model for a malign brain tumor, see paragraph 9 of Guzman Pastor. 

Note that in paragraph 16 of Guzman Pastor that  “[n]either SR 141716 nor SR 144528 were separately capable of preventing the cell death induced by the THC. However, when the two antagonists were jointly added to the incubations an effective prevention was observed of the cell death induced by THC”.

The same holds true for cannabidiol which is specifically claimed in the claims, see claim 3.  

Thus, the glioma cells were treated with an antagonist of CB1 receptor (SR 141716) and/or an agonist of CB2 receptor (SR 144528) prior to administering the cannabidiol. 

Thus, the claimed invention is obvious for the above reasons. 

Applicant argues that allegedly Guzman Pastor teaches controlling cell viability but allegedly is silent about how to control tumor cell migration.
It is not clear where in Guzman Pastor this is taught, but it is clear that Guzman Pastor is treating brain cancer with cannabidiol (CBD) at the effective amounts as claimed and clearly the goal of Guzman Pastor is to treat brain cancer which will involve killing brain cells. Applicant argues that using the effective amounts also taught by Guzman Pastor will inhibit glioma tumor cell migration but without altering cell viability. This limitation is misleading since a compound such as CBD can actually perform both functions, namely inhibit glioma tumour cell migration and not alter cell viability since “altering cell viability” is a very vague term. What exactly does it mean to alter a cell’s viability ? It is a vague and indefinite term on its face. 

Clearly the brain cancer is being treated as well as inhibiting glioma tumor cell migration since the same cells are being treated thus inherently the same results as claimed will occur since the same components of the invention (CBD) are being used in the same 

Guzman Pastor is NOT silent about inhibiting glioma tumour cell migration since if the cancer is treated then the glioma tumour cell migration is inherently inhibited. 

In the event it is seen that Guzman Pastor does not teach the claimed amounts (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art to use the claimed amounts since clearly Guzman Pastor teaches using, “1 microgram/ml” in the claims of Guzman Pastor which clearly reads on 1 micromole or in the very least it would have been obvious to one having ordinary skill in the art at the time the invention was made to use 1 micromole of CBD since Guzman Pastor clearly teaches using 1 microgram and to use 1 micromole is clearly well within the purview of the ordinary artisan in an effort to optimize the desired results since clearly the CBD is a results effective variable.





Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655